Citation Nr: 1413094	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  13-15 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for a left knee disorder.  

3.  Entitlement to service connection for a right ankle disorder.  	

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for a right hand disorder.    

6.  Entitlement to service connection for a left hand disorder. 

7.  Entitlement to service connection for a low back disorder.   

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for tinnitus.    

REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2012 and February 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from March 2011 through July 2013.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  There are no documents in the VBMS file.    
	
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is necessary in order to afford the Veteran his requested Board hearing.  In this regard, he indicated on his August 2013 substantive appeal (VA Form 9) that he was appealing all issues listed on the statement of the case and any supplemental statement of the case and that he wished to testify at a Board video-conference hearing.  The Veteran has not yet been afforded his requested hearing.  Therefore, a remand is necessary in order to schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.702, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


